Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the Notice of Allowance on 14 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claim 2 is the inclusion of the limitation, "a predetermined STA among the plurality of STAs includes: a station information collection unit that collects from the STA itself and other STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission; and a simultaneous-transmission request unit that knows occurrence of a Quality of Service (QoS) data frame based on the station information and that transmits a request frame requesting the simultaneous transmission to the AP" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 2.
The primary reason for the allowance of the Claim 11 is the inclusion of the limitation, "a predetermined STA among the plurality of STAs includes: a station information collection unit that collects from the STA itself and other STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission; and a simultaneous-transmission request unit that knows occurrence of a Quality of Service (QoS) data frame based on the station information and that transmits a request frame requesting the simultaneous 
The primary reason for the allowance of the Claim 22 is the inclusion of the limitation, "a station information collection unit that collects from a wireless LAN station itself and other wireless LAN stations station information which is used for selection of wireless LAN stations performing simultaneous transmission and for control of the simultaneous transmission; and a simultaneous-transmission request unit that knows occurrence of a Quality of Service (QoS) data frame by the station information and transmits a request frame requesting the simultaneous transmission to the AP" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 22.

Lee et al. (US 2012/0263158), Lee et al. (US 2015/0117429), and Lee et al. (US 2021/0266888) listed in the IDS filed on 19 January 2022 disclose “the AP collects channel information of each STA through sounding or feedback information ... after the interference estimation, the AP determines whether or not the STAs meet necessary performance ... When the SINR is low and the delay spread is large, the AP reduces the number of the simultaneous transmission users and applies the mode b-3 to obtain a gain by a dispreading” (Fig. 9, ¶ [0100], [0101], and [0104]).

Each of prior arts of the record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.

Claims 9 and 18 depending on claims 2 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466